NUMBER 13-12-00275-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

BOBBY GLYNN VINCENT,                                                                    Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                     Appellee.


                       On appeal from the 260th District Court
                             of Orange County, Texas.


                              MEMORANDUM OPINION
            Before Chief Justice Valdez and Justices Garza and Vela
                    Memorandum Opinion by Justice Vela
        Appellant, Bobby Glynn Vincent, pleaded guilty in an open plea to the offense of

aggravated sexual assault. See TEX. PENAL CODE ANN. § 22.021 (West Supp. 2011).1

He was sentenced to forty years in the Texas Department of Criminal Justice-Institutional



        1
           This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West 2005).
Division and fined $10,000.00. Appellant timely perfected this appeal, and as discussed

below, his court-appointed counsel filed an Anders brief. We affirm.

                                          I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant's

court-appointed appellate counsel filed a brief and a motion to withdraw with this Court,

stating that her review of the record yielded no grounds of error upon which an appeal can

be predicated.       By the Anders brief, counsel raises two possible issues and then

demonstrates why no reversible error exists. Counsel's brief meets the requirements of

Anders as it presents a professional evaluation demonstrating why there are no arguable

grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) ("In Texas, an Anders brief need not specifically advance 'arguable'

points of error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.") (citing Hawkins v. State, 112
S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant's counsel has carefully discussed why, under controlling authority,

there are no reversible errors in the trial court's judgment. Counsel has informed this

Court that she has: (1) examined the record and found no arguable grounds to advance

on appeal; (2) served a copy of the brief and counsel's motion to withdraw on appellant;

and (3) informed appellant of his right to review the record and to file a pro se response.2

        2
           The Texas Court of Criminal Appeals has held that "the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
                                                    2
See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman,
252 S.W.3d at 409 n.23.          More than an adequate period of time has passed, and

appellant has not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                    II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record as well as counsel's brief, and have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005) ("Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule of

Appellate Procedure 47.1."); Stafford, 813 S.W.2d at 509. There is no reversible error in

the record. Accordingly, the judgment of the trial court is affirmed.

                                   III. MOTION TO WITHDRAW

       In accordance with Anders, appellant's attorney asked this Court for permission to

withdraw as counsel for appellant.           See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) ("[i]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.              To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.") (citations omitted)). We grant counsel's


case presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

                                                  3
motion to withdraw. Within five days of the date of this Court's opinion, counsel is

ordered to send a copy of this opinion and this Court's judgment to appellant and to

advise him of his right to file a petition for discretionary review. 3 See TEX. R. APP. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).




                                                               ROSE VELA
                                                               Justice


Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of August, 2012.




        3
            No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Court of
Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       4